OPINION — AG — ** MOTOR CARRIER — CERTIFICATE OF PUBLIC CONVENIENCE ** 47 O.S. 166 [47-166], MAKING IT UNLAWFUL FOR ANY MOTOR CARRIER DEFINED AS A CLASS 'A' CARRIER BY 47 O.S. 161 [47-161] TO OPERATE OR FURNISH SERVICE IN THIS STATE WITHOUT HAVING FIRST OBTAINED A CERTIFICATE OF PUBLIC CONVENIENCE AND NECESSITY FROM THE CORPORATION COMMISSION, AND, IN EFFECT, ASK THE FOLLOWING QUESTIONS: (1) WHO CAN MAINTAIN, AS PLAINTIFF OR PROTESTANT, AN ACTION FOR AN INJUNCTION AGAINST THE UNLAWFUL USE OF OKLAHOMA HIGHWAYS BY CLASS `A' CARRIERS ? (2) WHAT COURT WOULD HAVE JURISDICTION TO SUCH AN ACTION ? — THE ATTORNEY GENERAL, DISTRICT ATTORNEY UNDER 47 O.S. 172 [47-172] TO INSTITUTE CIVIL PROCEEDINGS AGAINST THE OFFENDER. (TRANSPORTATION, MOTOR CARRIERS) CITE: 12 O.S. 135 [12-135], 47 O.S. 161 [47-161], 47 O.S. 162 [47-162], 47 O.S. 174 [47-174], OPINION NO. JULY 31, 1948 — WELCH, ARTICLE IX, SECTION 18, 74 O.S. 285 [74-285], ARTICLE VII, SECTION 10, 20 O.S. 162 [20-162] 20 O.S. 202 [20-202], 20 O.S. 242 [20-242] (JAMES P. GARRETT)